Stephens, J.
1. The trial judge, having fully and fairly instructed the jury upon the law relative to a reduction in damages by reason of contributory negligence on the part of plaintiff, did not err in failing to again instruct the jury in this connection when charging upon plaintiff’s right to recover for pain and suffering.
2. The charge of the court fully and fairly submitted all the issues to the jury and is not subject to any of the exceptions.
3. The evidence authorized the verdict, and no error of law was committed.
See, in this connection, Western & Atlantic R. Co. v. Jarrett, 22 Ga. App. *176313 (96 S. E. 17), a suit by the same plaintiff, growing out of the same transaction.
Decided September 18, 1919.
Action for damages; from Bartow superior court—Judge Tarver. September 7, 1918.
Tye, Peeples & Tye, Neel, Finley & Neel, for plaintiff in error.
Atkinson & Born, J. B. Whitaker, contra.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.